COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00081-CV


Fain Family First Limited Partnership       §   From the 96th District Court
and Fain Family Management
Corporation                                 §   of Tarrant County (96-250709-11)

v.                                          §   April 18, 2013

EOG Resources, Inc.                         §   Opinion by Justice McCoy

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

that portion of the trial court’s judgment that grants summary judgment to EOG

Resources, Inc. on its claims against Fain Family First Limited Partnership and

Fain Family Management Corporation (collectively Fain), and that grants

summary judgment to EOG Resources Inc. on Fain’s claim that EOG Resources,

Inc. breached its duty to reasonably develop the lease. We affirm the remainder

of the trial court’s judgment. We remand this case to the trial court for further

proceedings consistent with this opinion.
      It is further ordered that each party shall pay its own costs of this appeal

for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _________________________________
                                       Justice Bob McCoy